Order entered March 19, 2015




                                          In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                    No. 05-15-00276-CV

                               IN RE PETER BEASLEY, Relator

                 Original Proceeding from the 192nd Judicial District Court
                                   Dallas County, Texas
                            Trial Court Cause No. DC-13-13433

                                         ORDER
       Based on the Court’s opinion of this date, we DENY the petition for writ of mandamus.

We DENY relator’s motion for temporary relief as moot. We ORDER relator to bear the costs

of this original proceeding.


                                                   /s/   BILL WHITEHILL
                                                         JUSTICE